Citation Nr: 0823638	
Decision Date: 07/16/08    Archive Date: 07/23/08

DOCKET NO.  05-37 564	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for a disability manifested 
by chest discomfort and palpitations.


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran served on active duty from October 2000 to 
January 2004.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2004 rating decision of the 
Philadelphia, Pennsylvania, Regional Office (RO) of the 
Department of Veterans Affairs (VA), which, in part, denied 
the veteran's claim for entitlement to service connection for 
a heart condition.

The Board remanded this matter for further development in 
January 2008.  


FINDING OF FACT

There has been no demonstration that any current disability 
manifested by chest discomfort and palpitations is related to 
the veteran's period of service.


CONCLUSION OF LAW

A disability manifested by chest discomfort and palpitations 
was not incurred or aggravated during service nor may be it 
be presumed to have been incurred or aggravated as a result 
of service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002 
& Supp. 2008); 38 C.F.R. §§ 3.303, 3,307, 3.309 (2007).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) and that the claimant is expected to provide.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  

For claims pending before VA on or after May 30, 2008, 38 
C.F.R. 3.159 was recently amended to eliminate the 
requirement that VA request that a claimant submit any 
evidence in his or her possession that might substantiate the 
claim.  73 Fed. Reg. 23,353 (Apr. 30, 2008).  

April 2004, June 2004, and February 2008 letters informed the 
veteran of the information and evidence necessary to 
substantiate the claim, what types of evidence VA would 
undertake to obtain, and what evidence the appellant was 
responsible for obtaining.

The Court has also held that that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The veteran was provided with notice of what type of 
information and evidence was needed to substantiate her claim 
and she was provided with notice of the type of evidence 
necessary to establish a disability rating and effective date 
for the disability on appeal in February 2008.

As the Board concludes below that the preponderance of the 
evidence is against the claim of service connection for a 
disability manifested by chest discomfort and palpitations 
any question as to the appropriate disability rating or 
effective date to be assigned is rendered moot.

VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  As portions of the notice came after 
the initial adjudication of the claim, the timing of the 
notice did not comply with the requirement that the notice 
must precede the adjudication.  However, the timing 
deficiency was remedied by the readjudication of the claim 
after sending the notices.  Mayfield v. Nicholson, 444 F.3d 
1328 (2006).

There has also been compliance with the assistance 
requirements of the VCAA.  All available service medical, VA, 
and private treatment records have been obtained.  This 
matter was also remanded in January 2008 to afford the 
veteran a VA examination in order to obtain medical opinions.  
The examination was scheduled in February 2008.  This 
examination was necessary to obtain a competent medical 
opinion as to whether the veteran currently had a heart 
disability and if so any relationship between the found 
disability and service.  The need for the examination was 
explained in the Board's remand.  The February 2008 notice 
letter told her that if she failed to report for the 
examination without good cause, the claim would be decided on 
the basis of the evidence of record.  The veteran was sent 
notice of this examination (a copy of which was printed by 
the VA Medical Center and associated with the claims file in 
March 2008), but failed, without explanation, to report for 
the examination.  An April 2008, supplemental statement of 
the case shows that she was informed of the finding that she 
had failed to report.  She has not responded or otherwise 
offered an explanation of her failure to report for the 
examination.  

When a claimant fails to report for a necessary examination 
scheduled in conjunction with an original compensation claim, 
the claim shall be rated based on the evidence of record.  
38 C.F.R. § 3.655(a), (b) (2007).  As such, no further action 
is necessary to assist the claimant with the claim.

Service Connection

Service connection will be granted for disability resulting 
from an injury suffered or disease contracted in line of 
duty, or for aggravation of a preexisting injury suffered or 
disease contracted in line of duty, in the active military, 
naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303.

Service connection usually requires competent evidence 
showing: (1) the existence of a present disability; (2) in-
service incurrence or aggravation of a disease or injury; and 
(3) a causal relationship between the present disability and 
the disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
see also Caluza v. Brown, 7 Vet. App. 498 (1995).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Service connection may be granted for chronic diseases such 
as cardiovascular disease if manifested to a compensable 
degree within the presumptive time period.  38 U.S.C.A. 
§§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2007).  If the cardiovascular disease is shown in service 
and at any time thereafter, no matter how remote from 
service, service connection will be presumed.  38 C.F.R. 
§ 3.303(b) (2007).

A review of the veteran's service medical records reveals 
that she was found to have an abnormal ECG in August 2001.

In August 2003, the veteran was seen with complaints of chest 
heaviness for two days.  She reported nausea and shortness of 
breath and the chest pain was worse with physical activity.  
A monitor showed that she was having approximately 6 
premature ventricular contractions (PVCs) per minute.  An ECG 
performed at that time revealed a normal sinus rhythm with 
sinus arrythmia.  

At the time of an August 2003 stress test, a resting ECG was 
noted to reveal normal premature ventricular contractions.  
Heart rate response to exercise was appropriate.  Blood 
pressure response to exercise was appropriate.  Blood 
pressure at rest was also appropriate.  There was no chest 
pain.  The veteran was also noted to have isolated premature 
ventricular beats.  It was the examiner's conclusion that the 
veteran had maximal negative exercise stress testing with 
excellent exercise tolerance.  

A January 2004 cardiovascular examination revealed that the 
carotid pulses were palpated bilaterally and were symmetric.  
There were no bruits auscultated over the carotid or 
vertebral arteries.  On her January 2004 reported the history 
of palpitations/PVCs.  It was noted that the veteran had been 
evaluated by cardiology with a stress test and echocardiogram 
without diagnosis or treatment.  

At the time of a May 2004 VA examination, the veteran 
reported having developed shortness of breath and chest 
pressure in November 2003 while working in the intensive care 
unit (ICU) at a hospital.  She put herself on a monitor and 
was noted to be having frequent PVCs.  She subsequently went 
to the emergency room where she was placed on a monitor for 
hours and was noted to have greater than 6 PVCs per minute.  
Subsequently, she had a stress test which was negative for 
ischemia, but while exercising her PVCs continued.  She had a 
follow-up ECG which showed no vegetation or prolapse.  She 
was told that she had mild mitral regurgitation.  Her doctor 
told her that her PVCs were probably due to stress and 
anxiety.  She was subsequently treated with stress-relief 
type activities such as humming.  She also did yoga and 
stretching exercises for relaxation.  The veteran did not 
take any caffeine and she drank green tea.  

The examiner noted that the veteran was a registered nurse 
who had worked in the emergency room in service and now 
worked as an agency nurse.  

On physical examination the chest rose and fell symmetrically 
with inspiration and expiration.  Bilateral breath sounds 
were audible and clear.  There were no wheezes, rhonchi, or 
rales noted.  Cardiovascular examination revealed that the 
apical heart rate was 80 with a regular rate and rhythm.  
Heart sounds were clear. There were no murmurs, gallops, or 
rubs.  There were also no lifts, heaves, or thrills and no 
varicose veins.  A diagnosis of atypical chest pain due to 
anxiety was rendered.  

In her March 2005 notice of disagreement, the veteran 
reported the medical treatment that she received while in 
service as it related to chest pain.  She noted that the 
stress test performed in service did not address arrhythmias 
or PVCs.  She indicated that her ventricular arrythmia began 
in the military and that service connection should be 
granted.  She continued to have periods of palpitations, 
chest heaviness, shortness of breath, and nausea which were 
accompanied by an irregular pulse.  She noted that although 
she was out of the stressful military environment, she 
continued to have symptoms associated with arrhythmia.  

In her November 2005 substantive appeal, the veteran again 
reported that she developed chest heaviness and shortness of 
breath while in service.  It was noted that she had had 
several PVCs while in service which was an abnormal heart 
beat.  She stated that although the stress test and 
echocardiogram were normal, she was never placed on a 24 hour 
Holter monitor to determine if a further diagnosis could be 
found.  

In its January 2008 remand, the Board noted that the veteran 
was afforded a VA general medical examination in May 2004 and 
that the examiner noted a history of chest pain and premature 
ventricular contractions in service, which were reported by 
the veteran, who was a registered nurse.  The Board observed 
that the examiner concluded that the veteran had atypical 
chest pain due to anxiety.

The Board indicated that although the issue has been styled 
as entitlement to service connection for any heart condition 
claimed as palpitations/chest discomfort; the veteran 
contended that premature ventricular contractions were a 
disability and should be service connected whether or not 
attributed to heart disease.  The Board indicated that an 
examination was needed to determine whether the veteran had 
current premature ventricular contractions that constituted a 
disability attributable to service.

Analysis

With regard to the elements necessary for service connection, 
the May 2004 examination provides evidence of a current 
disability inasmuch as it contains a diagnosis of atypical 
chest pain due to anxiety.  The evidence of PVCs in service 
supports a finding of disease or injury in service.

There is, however, no competent evidence linking the PVCs in 
service to the post service report of chest pain due to 
anxiety.  The veteran has reported no symptoms of anxiety in 
service and the service medical records contain no evidence 
of such a disability.  The post-service evidence contains no 
evidence of PVCs or any cardiovascular disease.

The veteran has provided opinions that the symptomatology in 
service is related to the symptomatology since service.  As a 
registered nurse with experience working in an intensive care 
unit, she has some medical expertise; but she has not 
submitted evidence of expertise in the area of heart disease 
or psychiatry.  Hence, her opinion does not constitute 
competent or probative evidence.  Black v. Brown, 10 Vet. 
App. 279, 283-4 (1997).

Because cardiovascular disease, or other chronic disease has 
not been demonstrated, presumptive service connection is not 
available, and evidence is needed to link a current 
disability to a disease or injury in service.  38 C.F.R. 
§ 3.303.  In the absence of competent evidence linking a 
current disability to the veteran's period of active service 
the preponderance of the evidence is against the claim; 
therefore, reasonable doubt does not arise and the claim must 
be denied.  38 U.S.C.A. § 5107(b).


ORDER

Service connection for a disability manifested by chest 
discomfort and palpitations is denied. 




____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


